Contrary to the father’s contentions, the Family Court *809properly concluded that the subject child was not emancipated. A parent is obligated to support his or her minor child until the age of 21 (see Family Ct Act § 413), unless the child becomes emancipated, which occurs once the child becomes economically independent through employment and is self-supporting (see Family Ct Act § 413 [1] [a]; Matter of Fortunato v Fortunato, 242 AD2d 720). In the present case, the parties entered into a stipulation of settlement which provided that the child would be deemed emancipated, inter alia, when she reached the age of 18 and engaged in full-time employment. The evidence adduced at a hearing established that although the child turned 18 in December 2000, she did not work full time and she lived with her mother, who supported her. Because the child was neither economically independent nor working full time, she was not emancipated, and termination of the father’s obligation of support was not warranted (see Matter of Howard v Johnson, 227 AD2d 929; Matter of Jaffee v Jaffee, 202 AD2d 264; Matter of Alice C. v Bernard G.C., 193 AD2d 97). Santucci, J.P., Schmidt, Townes and Cozier, JJ., concur.